Case 1:20-cv-04562-AT Document9 Filed 09/18/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
ATHENA VADEN, DOC #.
DATE FILED: 9/18/2020
Plaintiff,

-against- 20 Civ. 4562 (AT)
METROPOLITAN LIFE INSURANCE ORDER
COMPANY,

Defendant.

 

 

ANALISA TORRES, District Judge:

On August 19, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by September 17, 2020. ECF No. 3. Those submissions are now overdue. It is
ORDERED that by September 21, 2020, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED.

Dated: September 18, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
